PER CURIAM.
The Florida Department of Health has appealed an order of the Board of Optometry which held, after an informal hearing, that Almond C. Edwards, O.D. had achieved a passing score on the certification examination. After the initial brief was filed the Board moved for a relinquishment of jurisdiction so it could vacate its order and conduct additional proceedings. According to the motion, the Board “misunderstood the issues for hearing.”
We find that a more appropriate disposition is for this court to vacate the order and reverse and remand for further proceedings. See Stacey v. Department of Professional Regulation, Board of Nursing Home Administrators, 547 So.2d 241 (Fla. 1st DCA 1989). It is accordingly so ordered.
REVERSED.
JOANOS, WOLF and WEBSTER, JJ„ concur.